Citation Nr: 1522210	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO. 13-24 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected death pension benefits based on the need for aid and attendance of a surviving spouse.


REPRESENTATION

Appellant represented by: California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in February 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record the Board finds that additional development is necessary prior to adjudication of the appellant's claim.

The appellant, who is the Veteran's surviving spouse, has asserted that she is entitled to nonservice-connected death pension benefits based on the need for aid and attendance of a surviving spouse.

In a February 2012 decision, the RO denied the appellant's claim on the grounds that she was not eligible for special monthly pension due to her personal income which exceeded the allowable limit.  In January 2013 the appellant filed a notice of disagreement in which she indicated that her income and assets had changed while awaiting the RO's decision.

In light of the appellant's reported change in income, the Board finds that remand is necessary to obtain a more accurate assessment of her income and medical expenses.  Further, it is unclear from the 2012 decision what medical expenses the RO determined were projected and which ones were expenses paid prior to the date of the appellant's claim.  On remand, the RO should clearly identify and explain what identified expenses, if any, qualify for purposes of reducing her overall income.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that she complete and return a VA Form 21-8416, "Medical Expense Report" and VA Form 21-0518-1 "Improved Pension Eligibility Verification Report (Surviving Spouse With No Children)."  Take any other steps necessary to verify the appellant's income and assets.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the appellant and her representative, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




